Citation Nr: 1315819	
Decision Date: 05/14/13    Archive Date: 05/15/13

DOCKET NO.  09-11 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for left tibial hemangioma.  


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2007 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted service connection for left tibial hemangioma disability on appeal and assigned an initial noncompensable evaluation, effective June 15, 2008, the day following the Veteran's release from active service.  Service connection was also granted for an associated scar status post biopsy of the left tibial lesion and an initial 10 percent evaluation was assigned, effective June 15, 2008.  The Veteran disagreed with the initial noncompensable evaluation assigned for his left tibial hemangioma.  Thereafter, his claims file was transferred to the RO in Des Moines, Iowa.  

In a January 2012 rating decision, the Appeals Management Center (AMC) granted an increased initial 10 percent evaluation for left tibial hemangioma, effective June 15, 2008.  As that grant did not represent a total grant of benefits sought on appeal , the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

In January 2011 and March 2012, the Board remanded the claim for additional development on both occasions.  The case is now before the Board for further appellate consideration.

A review of the Veteran's Virtual VA electronic claims file is negative for additional information or evidence pertinent to the claim on appeal.


FINDINGS OF FACT

1.  The Veteran's left tibial hemangioma is manifested by functional loss of his left lower leg due to pain and fatigability, however, it has not resulted in loss of range of motion or weakness of the left knee or ankle joint.

2.  Residuals of excisional biopsy of left tibial hemangioma are manifested by mild incomplete paralysis of the left internal popliteal nerve (tibial).


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for a left tibial hemangioma disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5271-5015 (2012).

2.  The criteria for an initial 10 percent rating for mild incomplete paralysis of the internal popliteal nerve (tibial) secondary to excisional biopsy of left tibial hemangioma have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8524 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Considerations

As noted above, the Board remanded this matter in January 2011 and March 2012 for additional development.  In January 2011, the Board directed that the service department be contacted and that the report of any examination carried out to determine whether there had been a change in the Veteran's service-connected left tibial hemangioma be requested, to include a periodic physical evaluation (PPE) pertaining to the left tibial hemangioma for which he had been placed on the temporary disability retired list (TDRL); a contemporaneous VA examination be obtained to determine the current severity of the Veteran's left tibial hemangioma and whether there is any associated left knee and/or ankle disability, and; the claim be readjudicated.  In February 2011, the Veteran was afforded a VA joints examination and a DPRIS request was completed pertaining to medical and physical examination findings.  Thereafter, duplicate service treatment and personnel records were received and the claim was readjudicated in a January 2012 supplemental statement of the case.

In the March 2012 remand, the Board directed that all appropriate sources, to include but not limited to Headquarters, U.S. Marine Corps and the Personnel Management Support Branch be contacted and that any February 2010 PPE be requested and that documentation of all attempts to obtain such records be placed in the file; a contemporaneous VA examination be obtained to ensure that all present manifestations of the left tibial hemangioma had been identified and that any additional functional loss of the left lower extremity due to pain, weakened movement, excesses fatigability, incoordination and lack of endurance had been considered, and; the claim be readjudicated.

In May 2012, the Veteran was afforded a VA examination of his left knee and lower leg.  In June 2012, the AMC requested the Veteran's February 2010 PPE from Headquarters, U.S. Marine Corps.  In August 2012, correspondence received from Headquarters, U.S. Marine Corps indicated that it did not have a copy of the February 2010 PPE requested, and that negative responses were received by that facility from the Great Lakes U.S. Naval Hospital where the examination was scheduled to be performed as copies were only retained by that facility for two years following the examination and the Physical Evaluation Board in Washington, DC had not received any PPE results for the Veteran.  In October 2012, the Veteran was notified that VA is unable to obtain his February 2010 PPE report and he was requested to submit any relevant service records in his possession.  Additionally, in October 2012, the AMC created a memorandum of a Formal Finding of Unavailability of the February 2010 PPE and associated it with the claims file.  To date, the Veteran has not submitted or indicated whether he has a copy of the February 2010 PPE in his possession.  The claim readjudicated in an October 2012 supplemental statement of the case.  Thus, there is substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

II.  Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, a February 2008 VCAA response from the Veteran indicates that he was provided notice of the information and evidence needed to substantiate his claim for service connection.  An additional January 2010 post rating notification letter also provided the Veteran with notice of the information and evidence needed to substantiate his claim for an increased initial rating for a left tibial hemangioma and advised him to submit evidence showing that the claimed disability had worsened.  The January 2010 letter included notice of the process in which VA assigns disability evaluations and effective dates.  The United States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted, the claim is substantiated.  In such instances, additional VCAA notice is not required and any defect in the notice is not deemed prejudicial to the Veteran.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.  Thus, because the VCAA notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  The Veteran's service treatment records (with the exception of a February 2010 PPE as noted above) and VA examination reports pertaining to the claimed disability have been associated with the record.  The Veteran was afforded VA examinations in March 2008, November 2009, February 2011, and May 2012.  These examinations, in combination, and along with the other evidence of record, are fully adequate for the purpose of determining the nature, etiology, and severity of the disability adjudicated herein.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

As to the unavailability of a February 2010 PPE as noted above, the Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Because of the missing record, the analysis below has been undertaken with this heightened duty in mind.  The law does not, however, lower the legal standard for proving a claim but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996). 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

III.  Law and Analysis

The Veteran contends that his left tibial hemangioma disability is more severely disabling than is reflected by the initial 10 percent disability rating currently assigned.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  Separate rating codes identify the various disabilities.  See 38 C.F.R. Part 4 (2012).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2012).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In general, after the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2012).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that a veteran "need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

In this case, service connection was awarded in a July 2008 rating decision for left tibial hemangioma and an initial noncompensable evaluation was assigned, effective June 15, 2008, the day after the Veteran's discharge from active service.  Ultimately, an initial 10 percent disability rating has been assigned effective June 15, 2008, under 38 C.F.R. § 4.71a,  Diagnostic Codes (DC) 5271-5015.  See 38 C.F.R. § 4.27.  

Under DC 5015, benign new growths of bone will be rated on limitation of motion of the affected parts, as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5015.

Degenerative arthritis is rated under 38 C.F.R. § 4.71a, DC 5003.  Under DC 5003, the Schedule directs that degenerative arthritis that has been established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved.  When the limitation of motion is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  38 C.F.R. § 4.71a, DC 5003.  X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, warrants a 20 percent disability evaluation.  Id. 

Limitation of motion of the ankle is rated under DC 5271.  Under DC 5271, moderate limitation of motion of the ankle is rated as 10 percent disabling and marked limitation of motion of the ankle is rated as 20 percent disabling.  38 C.F.R. § 4.71a, DC 5271.  Normal range of motion of the ankle is dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

Functional loss, which is the inability to perform the normal working movements of the body within normal limits, specifically due to pain and weakness on motion, also is to be considered when ascertaining the severity of musculoskeletal disabilities.  38 C.F.R. §§ 4.40, 4.45 and 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995). 

Turning to the facts in the instant case, by way of history, the Veteran's service treatment records show that he complained of a three month history of left lower leg pain in July 2007 with increased activity and prolonged standing.  MRI, x-ray, and CT evaluation demonstrated a permeative lytic lesion in the left tibial diaphysis with some extension into the soft tissues.  A biopsy was performed on October 5, 2007, and findings were consistent with hemangioma of the bone.  Pathologic findings included benign fragments of bone with degenerative changes and fibrosis.  No malignancy was identified.  He was treated with nonsurgical measures such as activity modifications and nonsteroidal anti-inflammatory agents.  He was to return to weight-bearing activities as tolerated and he could participate in low impact aerobic exercises.  He was to avoid running and jumping for one month.  

Unless otherwise noted below, since June 2007, the Veteran's service treatment records and examination reports and VA examination reports show that his left tibial hemangioma disability has been manifested by persistent and chronic left leg pain rated, exacerbated with activity and prolonged standing; tenderness over the left tibia; moderate pain and decreased sensation distal to the biopsy site and extending to his left ankle, and tenderness to palpation over the mid third of the medial aspect of the tibial shaft.

On physical evaluation during follow-up examination in December 2007, range of motion of the left knee and left ankle was full and strength was normal.  There was decreased sensation in a partial sural nerve distribution.  

During Medical Board Evaluation in January 2008, physical examination revealed full range of motion of the bilateral ankle and knee joints, however, there was moderate pain at the lesion site.  An incisional scar over the medial aspect of the middle third of the tibial shaft was well healed but tender to palpation.  There was also tenderness to palpation over the mid third of the medial aspect of the tibial shaft.  There was slight decreased sensation distal to the incisional scar, otherwise, sensation was intact to light touch in sural, saphenous, superficial, peroneal, deep peroneal, and tibial nerve distributions.  Reflexes were normal and capillary refill was less than 2 seconds.  X-ray examination revealed permeative lytic lesion involving the distal diaphysis of the tibia with evidence of healing of the biopsy site.  Diagnostic impression was hemangioma of bone.  Activity modifications were continued with emphasis on performing low impact activities such as swimming, biking, and elliptical trainers.  High impact activities, to include prolonged standing and marching, were to be avoided.  Nonsteroidal anti-inflammatory agents were recommended for pain and it was recommended that he follow-up with orthopedic oncology in one year for repeat x-rays and evaluation of the lesion.  He was found unfit for military duty as he was unable to perform his military duties and physical fitness evaluation test secondary to pain due to his left tibial hemangioma.  There was no good surgical option at that time for further treatment of the lesion and it was recommended that he seek alternate employment that permits low-impact activities.  

A February 2008 treatment note shows that the Veteran reported baseline lower left leg pain from 1 to 3 out of 10, with 10 at worst, not progressing.  Physical examination revealed a healed scar over the lower medial left tibia.  There was tenderness to palpation of the leg over the scar area of the medial left tibia.  There was no crepitus of the leg, tenderness on ambulation of the leg, and left leg maneuvers were normal.  The Veteran was to remain in low-impact activity status as recommended and his case was submitted for review by the Physical Evaluation Board.  

The Veteran's February 2008 claim for service connection for left tibial hemangioma indicated that biopsy of his left tibial hemangioma in October 2007 resulted in a numb and painful scar, a bone deformity, and no feeling in his left ankle due to laceration of a nerve ending.  He could no longer run, stand for long periods, do heavy lifting, or play certain sports like basketball and volleyball.  He was not on medication for treatment of his left tibial hemangioma.  

The Veteran was afforded a VA examination in March 2008 and his medical records were reviewed in conjunction with the examination.  A service Medical Evaluation Board was pending at that time.  A review of the record was negative for any indication that the Veteran's left tibial hemangioma with biopsy resulted in neurovascular injury or involvement of the left knee or ankle joints, tendons, or ligaments.  At the time of physical examination in March 2008, the Veteran's posture and gait were normal.  Range of motion of his bilateral knee joints was full and unlimited.  There was no pain on motion or additional limitation of motion following repetitive use.  There was no evidence of swelling, redness, or deformity.  There was tenderness of the medial aspect of the middle third of the left lower leg and numbness to the distal incisional scar extending into the medial aspect of the left ankle without motor weakness.  The incisional biopsy scar was slightly tender with minor functional impairment manifested by decreased sensation to touch on the medial aspect of the left ankle joint up to the middle third of the left leg.  The examiner explained that this is most likely due to cut of the superficial cutaneous nerve distal to the scar, status post biopsy of the left tibial lesion.  Prick sensation was intact.  It was noted that the Veteran failed to report for x-ray of the left tibia and fibula and EMG testing.  Following a review of the record and examination of the Veteran, the examiner diagnosed (1) hemangioma on the medial aspect of the middle third, asymptomatic, treated non surgically, without left knee and left ankle involvement or neurovascular injury, and; (2) a mildly tender and disfiguring scar on the medial aspect of the middle third of the left tibia, status-post biopsy of the left tibia lesion, with subsequent numbness distal to the scar extending to the medial aspect of the left ankle joint due to cut of the superficial cutaneous nerve as a result of biopsy.

In April 2008, the Veteran underwent a Physical Board Evaluation.  Complaints at that time included numbness around the inner left ankle from left tibia biopsy, swelling over the left tibia, and a bone or joint deformity.  Physical examination revealed slight tenderness at the biopsy incision site and paresthesia distal to the incision site of the left ankle.  The Veteran was found fit for separation.  Effective June 15, 2008, the he was transferred to the temporary disability retired list (TDRL).

As noted above, in October 2009, the Veteran was ordered to appear at the Great Lakes Naval Hospital for a PPE to determine any change in his left tibial condition for which he was placed on the TDRL.  Despite extensive development efforts, however, the associated examination report, if any, could not be found and therefore is unavailable for review.

In November 2009, the Veteran underwent a VA examination of his left tibial condition.  Only the Veteran's history as provided by him was reviewed in conjunction with the examination.  He was not a knowledgeable historian.  His left tibial hemangioma disability had been stable since onset.  Current or additional treatment other than the biopsy was denied.  Complaints at the time of examination in November 2009 included pain in the medial aspect, middle third of the left tibia.  Flare-ups occurred every one or two months and lasted for one or two days, during which he attempted to limit weight bearing in his left leg to the point of limping.  Flare-ups were precipitated by activities such as walking long distances and heavy lifting and carrying.  Alleviation occurred with minimizing weight bearing on his left leg.  There was no history of osteomyelitis, inflammation, fracture site motion, deformity, fever, general debility, or a need for assistive device while walking.  His left tibial hemangioma did not affect motion of his left ankle or left knee joint.  Physical examination was significant for a bone abnormality.  Residuals of the (benign) neoplasm and its treatment included a well healed surgical scar on the medial aspect of the middle third of the left tibia measuring 4cm by 1cm.  The scar had normal pigmentation and sensation and it was not tender, depressed or elevated, or fixed to deep tissue.  It appeared excellent cosmetically and it did not cause functional limitation.  There was no palpable bony or other deep tissue defect beneath the scar.  There were no constitutional signs of bone disease or malunion of the os calcis or astralgus.  X-ray examination revealed increased trabeculations and cortical thickening of the left tibia with intramedullary lucencies in the medullary space of the left tibia.  It was noted that such findings may represent changes given the known history of a left tibial hemangioma and excisional biopsy, however, it was difficult to exclude an intramedullary lesion.  Lack of comparison studies limited the ability to further evaluate such findings.  The examiner diagnosed left tibial hemangioma status-post excisional biopsy.  

Occupationally, the examiner noted usual occupations of a metal polisher for three months in 2008 and a field tiler since less than one year prior.  The Veteran had not lost any time from work due to his left tibial hemangioma in the last 12 months, however, his disability resulted in significant occupational effects due limitations on his work speed and effectiveness due to pain on increased use (lifting, carrying, walking several blocks, and climbing out of ditches) of his left leg.  His left leg disability also resulted in mild effects on exercise and recreational activities and severe effects on sports activities.  He was no longer able to run as a fitness or recreational exercise.

In January 2011 the Board determined that an additional examination was necessary with an examiner who reviewed the record for a determination as to the current nature and extent of the Veteran's left tibial hemangioma disability and for a determination as to whether there is any associated knee or ankle disability. 

Thus, in February 2011, the Veteran underwent an additional VA examination of his left lower extremity.  The claims file and medical records were reviewed.  Treatment of the Veteran's left tibial hemangioma had included activity limitations and exercise programs with fair response.  Complaints included left tibial pain with activity such as prolonged standing, walking long distances, and carrying or lifting things.  He avoided significant impact activities and he was no longer able to run.  He could stand for three to eight hours with short rest periods, however, he experienced substantial pain after 40 minutes and had to sit frequently to tolerate continued standing.  He could walk one to three miles with little difficulty during the first mile, significant difficulty during the second mile, and he absolutely could not walk more than three miles.  Distances were substantially shorter when carrying or lifting.  Left tibial pain was described as throbbing and sever enough at times to result in an involuntary limp, which he tried to hide.  Pain was rated as 3 out of 10 upon waking once a week.  Pain was rated as 2 to 3 out of 10 by noon on most days with usual activities depending on how active he is and how much lifting is done.  There are no days when pain is rated at 0 out of 10 at noon with usual activities.  He did everything possible to sit once having pain rated as 4 out of 10 and he needed to sit for at least 30 minutes to reduce his pain level to 2 to 3 out of 10.  He avoided activity likely to bring pain rated as 4 out of 10, even if it is highly desirable.  He was unable to run due to gradual onset of pain that reached a level of 5 out of 10.   

On physical examination in February 2011, the Veteran had a slight antalgic gait initially when walking from the waiting room to the examination room but it resolved entirely.  There were no joint symptoms.  The left knee and left ankle seemed unaffected by the tibial problem.  No assistive device was needed for ambulation.  He was careful about shoe selection, but he did not notice much difference.  There was no evidence of abnormal weight bearing.  There was no loss of a bone or part of a bone.  There was no inflammatory arthritis.  Bilateral knees and ankles were unremarkable to general inspection, palpation and range of motion.  Sensation was intact throughout the left lower extremity.  More detailed examination of the left knee revealed no palpable bony abnormality, tenderness, effusions, ligamentous laxity or meniscal signs or symptoms.  Strength of the bilateral knees and ankles was normal (5/5).  There was no evidence of bumps consistent with Osgood-Schlatter's disease, crepitation, mass behind the knee, clicks or snaps, grinding, instability, patellar abnormality, meniscus abnormality, abnormal tendons or bursae, or other knee abnormalities.  The Veteran was forthright with all questions tending to minimize his complaints (i.e., he reported that his biopsy scar is  "only about an inch" when it measured about 2.25 inches by 1 cm.).  The scar was tan-white in color, flat, non-painful, and without skin breakdown or discharge.  The Veteran was able to move from chair to examination table without difficulty.  He performed all physical requests rapidly and without hesitation.  

X-ray examination of the left tibia during the February 2011 VA examination showed multiple lucencies primarily within the posterior cortex of the middiaphysis at the tibia with some extension to the anterior cortex.  There was also narrowing of the normal medullary space but it was not completely obliterated.  Several lucencies within the posterior cortex extended completely though the cortex in to the area of known soft tissue mass by MRI.  No discrete soft tissue mass was identified.  Comparison of the February 2011 and November 2009 x-rays revealed that the multiple lucencies within the anterior and posterior cortex of the mid diaphysis of the tibia were stable.  Narrowing of the normal medullary space was also stable.  

Following a review of the record and physical and x-ray examination of the Veteran's lower leg, the examiner diagnosed residual of left tibial benign tumor.  Occupationally, the Veteran had worked as a steel polisher for his father in 2008 but he had to quit due to his inability to stand for long periods.  At the time of the February 2011 examination, he was and had been employed full-time as a field tiler.  His only time lost from work in the last year was for doctors appointments, although he indicated that he works through feeling sick and he does not miss work for anything.  Residual of his left tibial benign tumor had significant effects on his usual occupation due to decreased mobility, problems lifting and carrying, lack of stamina, and pain.  Resulting work problems included assignment of different activities.  He received special treatment from his employer and co-workers who avoided having him do heavy lifting when possible.  The Veteran tried as hard as possible to avoid any special treatment or accommodation for his left tibia condition because he wants to keep his job, which his employer and co-workers understood.  As to his daily activities, there was mild impairment in doing chores; moderate impairment in shopping, exercise, and travel, and; severe impairment in sports, recreation, and exercise.  He loved to golf but required use of a golf cart.  He was unable to play baseball due to the running component and volleyball due to jumping.  Despite being regularly active in the past, he only engaged in swimming due to pain.

In a January 2012 rating decision, the Appeals Management Center granted an increased initial 10 percent disability rating for the Veteran's left tibial hemangioma based on functional loss resulting from pain.  

In March 2012, the Board determined that another VA examination was necessary to ensure that consideration had been given to additional functional loss due to symptoms such as pain, incoordination, weakened movement, or excess fatigability that could be assessed in terms of additional limitation of motion.  

The Veteran underwent the requested examination in May 2012.  There was persistent gnawing, throbbing left tibial pain, not affecting the knee or ankle, following excision of benign hemangioma in October 2007.  Treatment has included ice, heat, and over-the-counter nonsteroidal anti-inflammatory pain medication without relief.  The was a history of flare-ups that impact function of the lower leg on direct vibratory activity to the scar area and with direct constant moderate-high impact activity (running, jumping) and prolonged walking (less than 1 mile)/activity limitation.  No assistive devices were used as a normal mode of locomotion.  

Physical examination in May 2012 revealed full and unlimited range of motion of the bilateral knees without objective evidence of painful motion.  Repetitive use testing was performed with 3 repetitions without any additional limitation of range of motion of either knee.  There was no additional limitation in range of motion of the knee and lower leg following repetitive-use testing and there was no functional loss and/or functional impairment of the knee and lower leg.  There was no tenderness to palpation for joint line or soft tissues of either knee and muscle strength (5/5) and stability were normal bilaterally.  There was no evidence or history of patellar subluxation or dislocation.  There was no history of "shin splints" (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  There was no history of meniscal conditions.  

Other pertinent physical findings included a linear surgical scar along the medial aspect of the mid left tibia that measured 5.0 cm by 0.3 cm.  The scar was mildly tender to deep palpation and mildly darker in color and rougher in texture than the surrounding skin.  There were no adhesions or ulcerations.  Vibratory sense testing caused heightened and almost tender-painful response.  Pin point and fine point sensation was not altered and temperature response seemed to override pain response.  The examiner presumed that the periosteum (membrane lining the outer surface of the bone) had been scarred resulting in a regional sympathetic pain syndrome.  

Occupationally, the Veteran work as an irrigation field tiler since three years prior, which required him to "pound the ground" and it took a toll on him.  He also worked/volunteered at a local animal shelter where he cleaned cages and did maintenance work since two years prior.  His left lower leg conditions impacted his ability to work in that seasonal work as a field irrigation tiler caused increased fatigue and pain due to intensive, heavy duty, laborious work.  As to daily activities, the Veteran was unable to play sports without excruciating pain the following day and he could not overexert himself running without being unable to go 1 mile for the following one or two days.  

Following a review of the claims file, and interview and examination of the Veteran and his complaints, the examiner opined that the Veteran does not have any knee or ankle conditions related to his service-connected condition of previous (benign) hemangioma requiring surgical excision while on active duty.  Clear and obvious residuals from the October 2007 excision included development of a regional sympathetic pain syndrome, localized to the surgical site.  The examiner explained that this is typically caused when periosteum and superficial nerves are injured surgically, which causes a heightened sense to either temperature, pressure or pain.  In this case, it is pain.  The examiner opined that the Veteran does not have any functional impairment from his activities of daily living.  His occupation, however, required heavy to super heavy physical workloads that caused increased pain.  Thus, the examiner opined that he may be better served working either sedentary or light duty skilled/unskilled workloads.  While not formally requested, given the examiner's anticipation that an opinion regarding unemployability due to previous benign hemangioma would be requested, he opined that it is less likely as not that the Veteran meets the criteria to be considered solely and medically unable to seek and maintain gainful employment.  He stated that the Veteran should be able to perform sedentary to light duty work loads.  

Having carefully considered the Veteran's contentions in light of the evidence of record and applicable law, the Board finds that an initial rating in excess of 10 percent is not warranted at any time under DCs 5015-5271.  As noted above, DC 5015, for benign new growths of bone, directs the rater to rate the musculoskeletal disease on limitation of motion of affected parts as degenerative arthritis (DC 5003).  Here, an additional or higher disability rating may not be assigned under DC 5003 because the Veteran is currently in receipt of a compensable 10 percent evaluation for his left hemangioma status-post excisional biopsy under DC 5015-5271, for painful or limited motion of a major joint or ground of minor joints due to functional loss due to pain.  38 C.F.R. §§ 4.59, 4.71a, DCs 5003, 5015-5271.

The next-higher 20 percent evaluation for degenerative arthritis is not warranted at any time under DC 5003 as there is no x-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.  Indeed, there is no x-ray evidence of involvement of the knee or ankle (major joints) at any time during the claim.  Similarly, there is no x-ray evidence of involvement of the interphalangeal, metatarsal, and tarsal joints of the lower extremities (minor joint groups).  38 C.F.R. § 4.71a, DC 5003.

Also, the next-higher 20 percent evaluation is not warranted under DC 5271 for marked limitation of motion of the ankle given that the Veteran's left ankle has demonstrated full, unlimited range of motion throughout the duration of the claim.  38 C.F.R. § 4.71a, DC 5271.  

The Board has considered the applicability of other DCs throughout the duration of this appeal.  However, the Board finds that DCs 5256 (ankylosis of the knee), 5257 (recurrent subluxation or lateral instability), 5258 (dislocation of semilunar cartilage), 5259 (symptomatic removal of semilunar cartilage), 5260 (leg limitation of flexion), 5261 (leg limitation of extension), 5262 (malunion or nonunion impairment of the tibia and fibula), and 5263 (genu recurvatum) are not applicable as the medical evidence does not show objective evidence of any of these disabilities upon physical or x-ray examination.  38 C.F.R. § 4.71a, DCs 5256-5263.  

The Board also finds that DC's 5270 (ankylosis of the ankle), 5272 (ankylosis of the subastragalar or tarsal joint), 5273 (malunion of os calcis or astragalus), and 5274 (astragalectomy) are not applicable as the medical evidence does not show objective evidence of any of these disabilities upon physical or x-ray examination.  38 C.F.R. § 4.71a, DCs 5270, 5272-74.  

The current initial 10 percent disability rating currently in effect was assigned due to functional loss of the left lower extremity due to painful motion.  However, repeated physical examination has consistently showed full range of motion in the ankle with no additional limitation of motion as a result of pain or on repetitive motion.  See DeLuca, supra; see also Mitchell v. Shinseki, No. 2009-2169, 2011 WL 3672294 (Vet. App. Aug. 23, 2011).  In essence, although the Veteran complains of painful motion on prolonged standing and with increased activity, the Board finds that the degree of functional loss he experiences as a result is already contemplated in the 10 percent currently assigned, and there has been no indication that the pain has resulted in disability so as to warrant a higher evaluation under DC 5271.  

As to the Veteran's complaints of numbness over and distal to the tibial excisional biopsy scar on his left leg and extending to his left ankle, service treatment records and VA examination reports frequently document objective findings of decreased touch sensation on examination and evaluation of the left lower extremity.  

A December 2007 service treatment record noted a finding of decreased sensation in a partial sural nerve distribution.  During Medical Board Evaluation in January 2008, a finding of slight decreased sensation distal to the incisional scar was noted.  The March 2008 VA examiner stated that the incisional scar was productive of minor functional impairment manifested by decreased sensation to touch on the medial aspect of the left ankle joint up to the medial one third of the left lower leg.  The examiner stated that this was most likely due to cut of the superficial cutaneous nerve distal to the scar status-post biopsy of the left tibial lesion.  In April 2008, there was a finding of paresthesia distal to the incision site of the left ankle.  On VA examination in March 2012, the examiner diagnosed complaints of increased left lower leg pain on vibratory activity of the scar and direct moderate, constant high impact activity as post-surgical hypersympathetic pain syndrome.  The examiner noted that vibratory sense testing caused heightened almost tender-painful response and temperature response seemed to override pain response.  He found that clear and obvious residuals from the October 2007 excision included development of a regional sympathetic pain syndrome, localized to the surgical site.   He indicated that this is typically caused when periosteum and superficial nerves are injured surgically which causes heightened sense to temperature, pressure, or pain as in this case.  

Given that the March 2008 examiner opined that the Veteran's symptoms are related to cut or injury of the superficial cutaneous nerve, and the May 2012 examiner opined that the Veteran has hypersympathetic pain syndrome likely due to injury of the periosteum and superficial nerves during biopsy of the left tibial hemangioma, the Board finds that an additional 10 percent evaluation is warranted by analogy under DC 8524 for mild incomplete paralysis of the of the internal popliteal nerve (tibial), effective June 15, 2008, the date after the Veteran's release from active service.  38 C.F.R. § 4.124(a).

Paralysis of the internal popliteal nerve (tibial) is rated as follows: a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 30 percent rating is warranted for severe incomplete paralysis; and a 40 percent rating is warranted for complete paralysis resulting in plantar flexion lost, frank adduction of the foot impossible, flexion and separation of toes abolished, no muscle in sole can move, in lesions of the nerve high in popliteal fossa, plantar flexion of the foot is lost.  38 C.F.R. § 4.124a, DC 8524.

As the competent medical evidence above is reflective of wholly touch and vibratory sensory involvement with hypersensitive pain response, and decreased sensation was described as "slight" in the January 2008 Medical Evaluation Board report, the Board finds that after resolving any doubt in the Veteran's favor, incomplete paralysis of the tibial nerve is mild at worst.  Thus, a higher 20 percent evaluation is not warranted for moderate incomplete paralysis at any time under DC 8524.  38 C.F.R. § 4.124(a).  

The Board has also considered whether a higher neurological evaluation may be assigned under other potentially relevant neurological DCs pertaining to the lower extremity, however, incomplete paralysis of any nerve in a lower extremity that is characterized as mild in degree is rated from noncompensably disabling to 10 percent disabling at best.  As there is no indication that neurological symptoms in the left lower extremity has been described as "moderate" in severity, or in terms analogous to thereto, the next-higher 20 percent evaluation for incomplete paralysis of a nerve in the lower extremity have not been met at any time.   

For the reasons explained, the Board finds that the Veteran's left tibial hemangioma is properly evaluated as 10 percent disabling under DCs 5015-5271 throughout the duration of the claim.  The Board also finds, however, that an additional 10 percent evaluation is warranted for mild incomplete paralysis of the internal popliteal nerve (tibial) due to injury of the periosteum and superficial nerves during excisional biopsy of the left tibial hemangioma.  

In rendering this decision, the Board has considered the lay evidence that the Veteran has offered in support of his claim.  The Veteran is competent to note that he has experienced symptoms associated with his left tibial hemangioma status post excision biopsy, include pain and fatigue of his left lower extremity and some numbness and paresthesia from the excisional biopsy site extending to the left ankle.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (stating that the veteran as a lay person is competent to report information of which he or she has personal knowledge, i.e., information that he can gather through his senses).  While the Board accepts the Veteran's contentions as to his symptoms, as noted above, numerous examinations have been performed wherein the criteria for an evaluation in excess of the 10 percent currently assigned for left tibial hemangioma and the 10 percent assigned herein for mild incomplete paralysis of the internal popliteal nerve (tibial) have not been shown.  Accordingly, the weight of the evidence is against a finding that initial disability ratings in excess of those previously assigned and assigned herein are warranted.    

In short, the Board concludes that the preponderance of the evidence is against granting an initial evaluation in excess of 10 percent for the Veteran's service-connected left tibial hemangioma and in excess of 10 percent for mild incomplete paralysis of the internal popliteal nerve (tibial) status-post excisional biopsy.  The Board further finds that there have been no distinct periods of time during which either disability is compensable to a degree greater than 10 percent.  He is accordingly not entitled to receive "staged" ratings.  Fenderson, supra.

IV.  Extra-Schedular Considerations

In addition, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis for his left tibial hemangioma and mild incomplete paralysis of the internal popliteal nerve (tibial) disabilities.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In Thun v. Peake, the Court set forth a three-step inquiry to determine a veteran's entitlement to an extra-schedular rating.  22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

In this case, it is not necessary to go any further than the first step of the Thun analysis.  The rating criteria are not inadequate.  Higher ratings are available for more serious manifestations of the Veteran's disabilities considered herein, but the Veteran does not meet those criteria.  It does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the 10 percent evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplate by the schedular criteria.  Moreover, the Board has granted an additional 10 percent evaluation effective for the duration of the claim for neurological manifestations associated with his left tibia hemangioma disability.  The available schedular evaluations for his service-connected left tibial hemangioma and mild incomplete paralysis of the internal popliteal nerve (tibial)  disabilities are adequate.  The Veteran's disability picture is contemplated by the rating schedule and no extra-schedular referral is required.  See 38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, the Board also notes that the Court has held that the issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In the instant case, however, the Veteran has not explicitly raised the issue of TDIU.  Likewise, the record does not reasonably raise the issue of TDIU.  Indeed, the Veteran has indicated that he is employed full time as a field tiler and that while it does take a toll on him, his employer and co-workers willingly accommodate his disability.  Moreover, during the most recent May 2012 examination, the examiner stated that the Veteran's left tibial hemangioma disability, which included neurological findings on examination at that time, would not preclude less physically strenuous or sedentary employment.  In light of the foregoing, the Board finds that entitlement to TDIU has not been raised.


ORDER

An initial disability rating in excess of 10 percent for left tibial hemangioma is denied. 

An additional 10 percent disability rating for mild incomplete paralysis of the internal popliteal nerve (tibial) is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


